IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY RICHARD JORDAN,             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1877

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.